NOTE: This order is nonprecedential.
United States Court of Appeals for the Federal Circuit
2009-3293
Ai~rroNio wi /-\i=ooAcA,
Petitioner,
V.
mean systems PRoTEcrioN soAi=5 U.S.C. § 7703(a)(2), the Board is designated as the respondent when
the Board's decision concerns the procedure or jurisdiction of the Board. The employing
agency is designated as the respondent when the Board reaches the merits of the
underlying case. g
Apodaca filed an appeal alleging -that his resignation was involuntary The
Administrative Judge determined that Apodaca had not demonstrated that his resignation
was involuntary and dismissed the appeal for lack of jurisdiction Because the Board held

that it did not have jurisdiction, it did not address the merits of the case § Garcia v.
Department of Homeland Security, 437 F.3d 1322, 1341 (Fed. Cir. 2006) (en banc) ("ln a
constructive action case, the jurisdictional fact at issue is almost aiways whether the
facially voiuntary action was involuntary. involuntariness is essential for jurisdiction and it
must be proven by the claimant But while jurisdiction is established under 5 U.S.C. §
7512, the merits of the case are determined by the agency’s compliance with § 75‘l3(a)-
(b). in other words, the jurisdictional determination is not identical to the merits
determination"). Thus, the Board is the proper respondent
Accordingly,
lT lS 0RDERED THAT:
(1) The Board’s motion is granted. The revised official caption is reflected
above.
(2) Apodaca's motion for leave to file an amended informal brief is granted.
The submission attached to Apodaca’s motion as Enclosure 1 shall be treated as
Apodaca’s informal brief. l
(3) The Board should calculate the due date for its brief from the date of filing
of this order.
FOR THE COURT u_ ’ FlLEP
’“rEE‘éEBi9RF.L¢5'é%'r?rF°“
l1AR 10 2010
MM:  jj lsi Jan Horbaiy t 
` Date - Jan Horbaiy _|AN H@RBALy
t Clerk gL§gg
cc: Antonio ll/l. Apodaca
Austin M. Fu|k, Esq. '
Jeffrey A. Gauger, Esq. (copy of Apodaca's amended informal brief enc|osed)
s17
2009-3293 2